DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2019, 10/22/2019, 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 19 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art Lee et al. (2015/0177479), discloses a lens moving apparatus (at least Figures 1-4, 100, lens moving apparatus) comprising: a housing (140, housing); a bobbin disposed in the housing (110, bobbin); a first coil disposed on an outer circumferential surface of the bobbin (120, coil); a magnet disposed on a side portion of the housing (130, driving magnets), the magnet being disposed corresponding to the first coil (at least Figure 2, [0062]); a base disposed under the housing (210, base); and first to fourth elastic members coupled to the bobbin and the housing (Figures 2 and 10; 162, outer frame of 160a, first lower elastic member, 161, inner frame of 160a, first lower elastic member, 162, outer frame of 160b, second lower elastic member, and 161, inner frame of 160b, second lower elastic member), the first to fourth elastic members being disposed so as to be spaced apart from each other on an upper surface of the base (Figures 2 and 10), wherein each of the first and second elastic members comprises a first bonding portion for bonding to the first coil and a first connection terminal for electric connection to an outside ([0091] teaches at least one of the inner frame and outer frame of 160, lower elastic member, may include at least one terminal part connected to at least one of 120, coil, and 170, printed circuit board). The prior art fails to teach a second coil disposed on an outer surface of the base, the second coil being configured to generate an inductive voltage due to interaction with the first coil; wherein each of the third and fourth elastic members comprises a second bonding portion for bonding to the second coil and a second connection terminal for electric connection to an outside, and wherein the second bonding portion and the second connection terminal are disposed on different outer surfaces of the base. Claims 2-18 and 20 are dependent on claim 1, and are therefore allowable. Regarding claim 19, the closest prior art, Lee et al. (2015/0177479), discloses a lens moving apparatus (at least Figures 1-4, 100, lens moving apparatus) comprising: a housing (140, housing); a bobbin disposed in the housing (110, bobbin); a first coil disposed on the bobbin (120, coil); a magnet disposed on the housing (130, driving magnets); a base disposed under the housing (210, base); and an elastic member coupled to the bobbin and the housing and disposed on an upper surface of the base (Figures 2 and 10; 162, outer frame of 160a, first lower elastic member, 161, inner frame of 160a, first lower elastic member, 162, outer frame of 160b, second lower elastic member, and 161, inner frame of 160b, second lower elastic member), wherein the elastic member comprises a first elastic member coupled to the first coil ([0091] teaches at least one of the inner frame and outer frame of 160, lower elastic member, may include at least one terminal part connected to at least one of 120, coil, and 170, printed circuit board). The prior art fails to teach a second coil disposed on an outer surface of the base; wherein when a driving signal is provided to the first coil, the driving signal includes an alternating current signal, and the second coil is configured to generate an inductive voltage due to interaction with the first coil, and a second elastic member coupled to the second coil, wherein the second elastic member comprises; a bonding portion disposed on a first outer side surface of the base for bonding to the second coil; and a terminal disposed on a second outer side surface of the base for electric connection to an outside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Topliss (2015/0365568), Lee (2015/0323758), Lim (2014/0072289), Kwon (2012/0082442), and Lee (2008/0304154) disclose relevant lens moving devices, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872